ON MOTION

ORDER

Ivan L. Cox moves for reconsideration of the court’s September 27, 2004 order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination, with Rule 15(c) statement attached.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Cox’s motion for reconsideration is granted.
(2) The court’s September 27, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Cox’s brief is due within 21 days of the date of filing of this order.